Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion to strike out counterclaim and separate defenses denied, with ten dollars costs. Since no contract of immunity can be drawn that will protect one who acts in bad faith (Industrial & Central Trust, Ltd., v. Tod, 180 N. Y. 215), the first defense, of fraud, may be pleaded notwithstanding the exculpatory provisions in the contract upon which the action is brought. The other defenses are sufficient in law. Lazansky, P. J., Rich, Kapper, Carswell and Scudder, JJ., concur.